 Case 8:20-cv-00386-TPB-AAS Document 1 Filed 02/20/20 Page 1 of 8 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

KEVIN SCHUBERT,                                )
                                               )
      Plaintiff,                               )
                                               )
      v.                                       )       No. 8:20-cv-386
                                               )
ALLY FINANCIAL, INC.,                          )
                                               )
      Defendant.                               )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, KEVIN SCHUBERT (“Plaintiff”), by and through his attorneys, Hormozdi Law

Firm, LLC, alleges the following against Defendant, ALLY FINANCIAL, INC. (“Defendant”):

                                     INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Telephone Consumer Protection Act., 47

      U.S.C. § 227, et seq. (“TCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Florida Consumer Collection Practices

      Act, Fla. Stat. § 559.72 (“FCCPA”).

                              JURISDICTION AND VENUE

   3. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 1367.

   4. This court has federal question jurisdiction because this case arises out of violations of

      federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

   5. This court has supplemental jurisdiction over the state law claim alleged herein pursuant

      to 28 U.S.C. § 1367(a) because it is “so related to claims in the action within such original

      jurisdiction that they form part of the same case or controversy.”
Case 8:20-cv-00386-TPB-AAS Document 1 Filed 02/20/20 Page 2 of 8 PageID 2




 6. Venue and personal jurisdiction in this District are proper because Defendant does or

    transacts business within this District, and a material portion of the events at issue occurred

    in this District.

                                         PARTIES

 7. Plaintiff is a natural person residing in the City of San Antonio, Pasco County, State of

    Florida.

 8. Plaintiff is a consumer as that term is defined by the FCCPA.

 9. Plaintiff allegedly owes a debt as that term is defined by the FCCPA.

 10. Defendant is a debt collector as that term is defined by the FCCPA.

 11. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

    153(39).

 12. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

    153(39).

 13. Within the last two years, Defendant attempted to collect a consumer debt from Plaintiff.

 14. Defendant is a Delaware-incorporated business corporation with its headquarters in the

    City of Detroit, Wayne County, State of Michigan.

 15. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

    account balances.

 16. Defendant acted through its agents, employees, officers, members, directors, heirs,

    successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

 17. Defendant is attempting to collect a consumer debt from Plaintiff, allegedly owed by

    Plaintiff arising from an automobile loan.
Case 8:20-cv-00386-TPB-AAS Document 1 Filed 02/20/20 Page 3 of 8 PageID 3




 18. Plaintiff does not owe any debt to Defendant.

 19. Plaintiff has never owed a debt to Defendant.

 20. The alleged debt owed by Plaintiff arises from transactions for personal, family, and

    household purposes.

 21. In or around July 2018, Defendant began calling Plaintiff on Plaintiff’s cellular telephone,

    at 813-384-0155, in an attempt to collect the alleged debt.

 22. Defendant calls Plaintiff from several telephone numbers, including 866-859-9060, which

    is one of Defendant’s telephone numbers.

 23. Plaintiff has answered several of Defendant’s collection calls.

 24. In or around July 2018, Plaintiff first answered one of Defendant’s collection calls.

 25. During the above-referenced collection calls:

        a. Defendants’ collectors claimed that Plaintiff financed a Chrysler automobile with

            Defendant and owed Defendant money; and

        b. Plaintiff told Defendant to stop calling him because he does not have a loan with

            Defendant nor has he ever.

 26. Despite Plaintiff’s request that Defendant stop calling him, and disputed owing the alleged

    debt, Defendant continued to call Plaintiff unabated in an attempt to collect on the alleged

    debt.

 27. Defendant calls Plaintiff at an annoying and harassing rate.

 28. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

    telephone number.

 29. Defendant has never had Plaintiff’s prior express consent to call his cellular telephone with

    an automatic telephone dialing system.
Case 8:20-cv-00386-TPB-AAS Document 1 Filed 02/20/20 Page 4 of 8 PageID 4




 30. Even if Defendant somehow had Plaintiff’s consent, such consent was revoked when

    Plaintiff told Defendant’s collectors to stop calling him.

 31. Defendant continued to call Plaintiff’s cellular telephone after Defendant knew Plaintiff

    wanted the calls to stop.

 32. Within four (4) years of Plaintiff filing this Complaint, Defendant used an automatic

    telephone dialing system to call Plaintiff’s cellular telephone.

 33. When Plaintiff answered Defendant’s calls, he was greeted with “dead air” whereby no

    person was on the other end of the line. After several seconds, an agent was connected to

    the automated call then sought to speak with Plaintiff in an attempt to collect an alleged

    debt.

 34. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

    capacity to store telephone numbers.

 35. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

    capacity to call stored telephone numbers automatically.

 36. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

    capacity to call stored telephone numbers without human intervention.

 37. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

    capacity to call telephone numbers in sequential order.

 38. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

    capacity to call telephone numbers randomly.

 39. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

    telephone numbers to be called according to a protocol or strategy entered by Defendant.

 40. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone
Case 8:20-cv-00386-TPB-AAS Document 1 Filed 02/20/20 Page 5 of 8 PageID 5




    simultaneously calls multiple consumers.

 41. Defendant’s calls constitute calls that are not for emergency purposes as defined by 47

    U.S.C. § 227(b)(1)(A).

 42. The dead air that the Plaintiff experienced on the calls that he received is indicative of the

    use of an ATDS. This “dead air” is commonplace with autodialing and/or predictive

    dialing equipment.      It indicates and evidences that the algorithm(s) being used by

    Defendant’s autodialing equipment to predict when the live human agents are available for

    the next call has not been perfected and/or has not been recently refreshed or updated.

    Thus, resulting in the autodialer placing a call several seconds prior to the human agent’s

    ability to end the current call he or she is on and be ready to accept the new connected call

    that the autodialer placed, without human intervention, to Plaintiff. The dead air is

    essentially the autodialer holding the calls it placed to Plaintiff until the next available

    human agent is ready to accept them. Should the calls at issue been manually dialed by a

    live human being, there would be no such dead air as the person dialing Plaintiff’s

    telephones would have been on the other end of the call the entire time and Plaintiff would

    have been immediately greeted by said person.

 43. As a result of Defendant’s alleged violations of law by placing these automated calls to

    Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff

    harm and/or injury such that Article III standing is satisfied in at least the following, if not

    more, ways:

        a.   Invading Plaintiff’s privacy;
        b.   Electronically intruding upon Plaintiff’s seclusion;
        c.   Intrusion into Plaintiff’s use and enjoyment of his cellular telephone;
        d.   Impermissibly occupying minutes, data, availability to answer another call, and
             various other intangible rights that Plaintiff has as to complete ownership and use
 Case 8:20-cv-00386-TPB-AAS Document 1 Filed 02/20/20 Page 6 of 8 PageID 6




             of her cellular telephone; and
          e. Causing Plaintiff to expend needless time in receiving, answering, and attempting
             to dispose of Defendant’s unwanted calls.

                            COUNT I:
   DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   44. Defendant’s conduct violated the TCPA by:

          a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

              automatic telephone dialing system and/or pre-recorded or artificial voice without

              consent in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

      WHEREFORE, Plaintiff, KEVIN SCHUBERT, respectfully requests judgment be entered

against Defendant, ALLY FINANCIAL, INC. for the following:

   45. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

      to and requests $500 in statutory damages, for each and every violation, pursuant to 47

      U.S.C. § 227(b)(3)(B).

   46. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

      Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500, for

      each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

      § 227(b)(3)(C).

   47. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

   48. Any other relief that this Honorable Court deems appropriate.

                                COUNT II:
                         DEFENDANT VIOLATED THE
               FLORIDA CONSUMER COLLECTION PRACTICES ACT

   49. Plaintiff repeats and re-alleges paragraphs 1-43 of Plaintiff’s Complaint as the allegations

      in Count II of Plaintiff’s Complaint.
 Case 8:20-cv-00386-TPB-AAS Document 1 Filed 02/20/20 Page 7 of 8 PageID 7




   50. Defendant violated the FCCPA based on the following:

            a. Defendant violated the § 559.72(7) of the FCCPA by willfully communicating

               with the debtor or any member of his family with such frequency as can reasonably

               be expected to harass the debtor or his family, or willfully engage in other conduct

               which can reasonably be expected to abuse or harass the debtor or any member of

               his family when Defendant attempted to collect a debt from Plaintiff with a barrage

               of robocalls and even continued to do so after being told by Plaintiff to stop calling

               him; and

            b. Defendant violated the § 559.72(9) of the FCCPA by its claim, attempt, or threats

               to enforce a debt when such person knows that the debt is not legitimate, or assert

               the existence of some other legal right when such person knows that the right does

               not exist when Plaintiff repeatedly told Defendant’s collectors that Plaintiff owed

               no debt to Defendant.

      WHEREFORE, Plaintiff, KEVIN SCHUBERT, respectfully requests judgment be entered

against Defendant, ALLY FINANCIAL, INC. for the following:

   51. Statutory damages of $1,000 pursuant to the Florida Consumer Collection Practices Act,

      Fla. Stat. § 559.77;

   52. Costs and reasonable attorneys’ fees pursuant to the Florida Consumer Collection

      Practices Act, Fla. Stat. § 559.77;

   53. Punitive damages and equitable relief, including enjoining Defendant from further

      violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. § 559.77(2);

      and
 Case 8:20-cv-00386-TPB-AAS Document 1 Filed 02/20/20 Page 8 of 8 PageID 8




   54. Any other relief that this Honorable Court deems appropriate.

                                           RESPECTFULLY SUBMITTED,


February 20, 2020                   By: /s/ Shireen Hormozdi
                                            Shireen Hormozdi
                                            Florida Bar No. 882461
                                            Hormozdi Law Firm, LLC
                                            1770 Indian Trail Lilburn Road, Suite 175
                                            Norcross, GA 30093
                                            Tel: 678-395-7795
                                            Fax: 866-929-2434
                                            shireen@agrusslawfirm.com
                                            shireen@norcrosslawfirm.com
                                            Attorney for Plaintiff
